DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments/responses have been acknowledged and entered for consideration. No new claims have been added nor any claims cancelled. Claims 1-26 remain pending in the current application. The amendments are in response to the Non-Final Office Action mailed on 03/17/2021.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for obtaining values of control point motion vectors”, “means for determining whether a memory bandwidth needed for accessing samples”, “means for selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method” and “means for predicting, using the selectively modified motion compensation method, the samples of the current block of video data” in claim(s) 26.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for obtaining” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for determining” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for selectively modifying” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules; “means for predicting” is neither depicted explicitly in any drawings nor disclosed explicitly in the specification, however, from the original disclosure of paragraph [0210], where it states “in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding”, it is understood that the means are manifested in hardware or software modules. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-16, 18-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2019/0089960 A1) in view of Seregin et al. (US PGPub 2014/0294078 A1).

Regarding claim 1 (Original), Chen et al. teach a method for coding video data, the method comprising: 
obtaining values of control point motion vectors (CPMVs) for a current block of the video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the motion estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predicting, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or ).  
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]).

Regarding claim 2 (Original), Chen et al. and Seregin et al. teach the method of claim 1, wherein selectively modifying the motion compensation method comprises not modifying the motion compensation method in response to determining that the memory bandwidth satisfies the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, [0087]. The same concept is described in [0077] of Seregin et al.). 

Regarding claim 3 (Original), Chen et al. and Seregin et al. teach the method of claim 2, wherein selectively modifying the motion compensation method comprises modifying the motion compensation method in response to determining that the memory bandwidth does not satisfy the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is not satisfied for bidirectional prediction, it changes to lower computational complexity size for unidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 4 (Original), Chen et al. and Seregin et al. teach the method of claim 3, further comprising: determining that the memory bandwidth satisfies the bandwidth threshold in response to determining that the memory bandwidth is less than or equal to the bandwidth threshold (Chen et al.; [0040]; It teaches that the unidirectional prediction mode height threshold ThU is less than the bidirectional prediction mode height threshold ThB and/or unidirectional prediction mode width threshold TwU is less than the bidirectional prediction mode width threshold TwB in order to reduce the computational complexity (bandwidth constraint) of bidirectional prediction method compared to unidirectional prediction method).  

6 (Original), Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold comprises determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks for a particular sub-block of the plurality of sub-blocks satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
selectively modifying the motion compensation method comprises selectively modifying, based on whether the memory bandwidth needed for accessing samples of the plurality of reference blocks for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the particular sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements [0029] of Seregin et al.).  

Regarding claim 7 (Original), Chen et al. and Seregin et al. teach the method of claim 6, further comprising: 
responsive to determining to modify the motion compensation method used to predict samples of the particular sub-block, modifying motion compensation methods used to predict samples of other sub-blocks of the plurality of sub-blocks (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 9 (Original), Chen et al. and Seregin et al. teach the method of claim 6, wherein the particular sub-block is a top-left sub-block (Chen et al.; [0089], L6-9).  

Regarding claim 10 (Original), Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold comprises determining, for each respective sub-block of the plurality of sub-blocks, whether a respective memory bandwidth needed for accessing samples of a respective plurality of reference blocks for the respective sub-block satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
selectively modifying the motion compensation method comprises selectively modifying, based on whether the respective memory bandwidth for the particular sub- block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the respective sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 11 (Original), Chen et al. and Seregin et al. teach the method of claim 1, wherein selectively modifying the motion compensation method used to predict samples of the current block of video data comprises reducing the memory bandwidth needed to predict the samples of the current block (Chen et al.; [0074]; It teaches that the setting of the size thresholds is done to reduce the complexity of the bidirectional prediction method, meaning reducing the memory bandwidth needed. Same concept is di8sclosed in [0007] of Seregin et al.).  

Regarding claim 12 (Original), Chen et al. and Seregin et al. teach the method of claim 1, wherein: 
obtaining the values of the CPMVs for the current block comprises: 
obtaining values of CPMVs (Fig. 7; [0089]) for a first prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the unidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); and 
obtaining values of CPMVs (Fig. 7; [0089]) for a second prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the bidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); 
determining whether the memory bandwidth needed for accessing samples of the plurality of reference blocks derived based on the values of the CPMVs satisfies the bandwidth threshold comprises: 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the first prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-); and 
determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the second prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the bidirectional prediction methods based on meeting the threshold condition); 
selectively modifying the motion compensation method comprises: selectively modifying, based on whether the determined memory bandwidth for the first prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the first prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates unidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.); and 
selectively modifying, based on whether the determined memory bandwidth for the second prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the second prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates bidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 13 (Original), Chen et al. teach a device for coding video data; the device comprising: 
a memory configured to store the video data ([0104; ]Fig. 9, reference numeral 932); and 
one or more processors implemented in circuitry ([0103]; Fig. 9, reference numeral 930) and configured to: 
obtain values of control point motion vectors (CPMVs) for a current block of video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modify, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predict, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).  
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]). 

Regarding claim 14 (Original), Chen et al. and Seregin et al. teach the device of claim 13, wherein, to selectively modify the motion compensation method, the one or more processors are configured to not modify the motion compensation method in response to determining that the memory bandwidth satisfies the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is satisfied for unidirectional prediction, it does not change to higher computational complexity size for bidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 15 (Original), Chen et al. and Seregin et al. teach the device of claim 14, wherein, to selectively modify the motion compensation method, the one or more processors are configured to modify the motion compensation method in response to determining that the memory bandwidth does not satisfy the bandwidth threshold (Chen et al.; [0074]; It teaches employing size thresholds for bidirectional and unidirectional predictions so that the computational complexity (or bandwidth requirements) for bidirectional prediction method is smaller than that of the unidirectional prediction method, meaning, when the lower size threshold is not satisfied for bidirectional prediction, it changes to lower computational complexity size for unidirectional prediction as discussed in [0087]. The same concept is described in [0077] of Seregin et al.).  

Regarding claim 16 (Original), Chen et al. and Seregin et al. teach the device of claim 15, wherein the one or more processors are configured to determine that the memory bandwidth satisfies the bandwidth threshold in response to determining that the memory bandwidth is less than or equal to the bandwidth threshold (Chen et al.; [0040]; It teaches that the unidirectional prediction mode height threshold ThU is less than the bidirectional prediction mode height threshold ThB and/or unidirectional prediction mode width threshold TwU is less than the bidirectional prediction mode width threshold TwB in order to reduce the computational complexity (bandwidth constraint) of bidirectional prediction method compared to unidirectional prediction method).  

Regarding claim 18 (Original), Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold, the one or more processors are configured to determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks for a particular sub-block of the plurality of sub-blocks satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
to selectively modify the motion compensation method, the one or more processors are configured to selectively modify, based on whether the memory bandwidth needed for accessing samples of the plurality of reference blocks for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the particular sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

19 (Original), Chen et al. and Seregin et al. teach the device of claim 18, wherein the one or more processors are further configured to: 
determine, responsive to determining to modify the motion compensation method used to predict samples of the particular sub-block, to modify motion compensation methods used to predict samples of other sub-blocks of the plurality of sub-blocks (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 21 (Original), Chen et al. and Seregin et al. teach the device of claim 18, wherein the particular sub-block is a top-left sub-block (Chen et al.; [0089], L6-9).  

Regarding claim 22 (Original), Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
the current block of video data is a current coding unit (CU) of video data that includes a plurality of sub-blocks of video data (Chen et al.; [0082], L1-5; It teaches the current block is a coding unit which can be split into sub-blocks as disclosed in [0012], L3-5. Same concept is disclosed in [0075] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks satisfies the bandwidth threshold, the one or more processors are configured to determine, for each respective sub-block of the plurality of sub-blocks, whether a respective memory bandwidth needed for accessing samples of a respective plurality of reference blocks for the respective sub-block satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose between the bidirectional and unidirectional prediction methods based on meeting the threshold condition); and 
to selectively modify the motion compensation method, the one or more processors are configured to selectively modify, based on whether the respective memory bandwidth for the particular sub-block satisfies the bandwidth threshold, a motion compensation method used to predict samples of the respective sub-block (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 23 (Original), Chen et al. and Seregin et al. teach the device of claim 13, wherein, to selectively modify the motion compensation method used to predict samples of the current block of video data, the one or more processors are configured to reduce the memory bandwidth needed to predict the samples of the current block (Chen et al.; [0074]; It teaches that the setting of the size thresholds is done to reduce the complexity of the bidirectional [0007] of Seregin et al.).  

Regarding claim 24 (Original), Chen et al. and Seregin et al. teach the device of claim 13, wherein: 
to obtain the values of the CPMVs for the current block, the one or more processors are configured to: 
obtain values of CPMVs (Fig. 7; [0089]) for a first prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the unidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); and 
obtain values of CPMVs (Fig. 7; [0089]) for a second prediction direction (Chen et al.; [0012]; It teaches acquiring motion vectors of sub-blocks regarding the bidirectional prediction direction. Same concept is disclosed in [0007] of Seregin et al.); 
to determine whether the memory bandwidth needed for accessing samples of the plurality of reference blocks derived based on the values of the CPMVs satisfies the bandwidth threshold, the one or more processors are configured to: 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the first prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the unidirectional prediction methods based on meeting the threshold condition); and 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs for the second prediction direction satisfies the bandwidth threshold (Chen et al.; In [0055] it teaches the prediction method employed on the current block based on sub-blocks in the corresponding reference frames, wherein in [0073]-[0074], it teaches implementing sub-block size thresholds that allows the system to choose the bidirectional prediction methods based on meeting the threshold condition); 
to selectively modify the motion compensation method, the one or more processors are configured to: 
selectively modify, based on whether the determined memory bandwidth for the first prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the first prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates unidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.); and 
selectively modify, based on whether the determined memory bandwidth for the second prediction direction satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data in the second prediction direction (Chen et al.; [0074]; It teaches selecting the unidirectional or [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates bidirectional prediction method to be employed. The same concept of selective modification is disclosed in [0029] of Seregin et al.).  

Regarding claim 25 (Currently Amended), Chen et al. teach a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors ([0103], L31-34) of a video coder to: 
obtain values of control point motion vectors (CPMVs) for a current block of video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
determine whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
selectively modify, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
predict, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting  (Seregin et al.; [0007]). 

Regarding claim 26 (Original), Chen et al. teach a device for coding video data, the device comprising: 
means for obtaining values of control point motion vectors (CPMVs) for a current block of video data ([0072], L1-6; It teaches control point motion vectors of a current block as the basis for video encoding) selected for coding using affine mode ([0067]; It teaches affine inter-prediction mode); 
means for determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks ([0056], L20-29; It teaches that the most estimation component 221 determines multiple reference blocks for the current block and select the reference blocks based on the best rate-distortion cost, wherein in [0054], it teaches how the general coder control component 211 makes decision for coding method based on the system bandwidth constraints) derived based on the values of the CPMVs satisfies a bandwidth threshold ([0073], [0074]; It teaches how the CPMVs play a role in determining the size constraints (See [0098]) to be satisfied to select the best method between unidirectional or bidirectional affine prediction methods); 
means for selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data ([0074]; It teaches selecting the unidirectional or bidirectional affine prediction method based on the block size thresholds which determines how much computational [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed); and 
means for predicting, using the selectively modified motion compensation method, the samples of the current block of video data from the samples of the plurality of reference blocks ([0073], L17-21; It teaches predicting the current block based on either the unidirectional prediction or bidirectional prediction method, wherein the rest of the paragraph teaches how the size constraints are applied to select which prediction method to apply).
Although, Chen et al. teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current block, but it does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions. 
However, Seregin et al. teach a system in the same field of endeavor (Abstract), where it teaches a correlation between the block size restriction and the corresponding bandwidth restriction in selecting the prediction method (Seregin et al.; [0007], L13-25; [0029], [0086]-[0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Seregin et al's bandwidth restriction in selecting prediction method, because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement (Seregin et al.; [0007]). 

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2019/0089960 A1) in view of Seregin et al. (US PGPub 2014/0294078 A1) and further in view of Chujoh et al. (US PGPub 2021/0067798 A1).

Regarding claim 5 (Original), Chen et al. and Seregin et al. teach the method of claim 1.
Although, Chen et al. teach size threshold to minimize computational complexity for certain prediction method and Seregin et al. teach correlation between the size threshold and memory bandwidth threshold requirements, but they do not explicitly teach that satisfying the bandwidth threshold requirements is based on the differences between the values of the CPMVs.
However, Chujoh et al. teach a system and method in the same field of endeavor (Abstract), where it teaches difference of motion vectors as the basis for threshold requirements (Chujoh et al.; [0332]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Chujoh et al's usage of motion vector differences to determine threshold requirement, because it improves coding efficiency by improving a reference to be used to derive a motion vector and reduces a load of processing in a case that a motion vector is searched for (Chujoh et al.; [0011]-[0012]).

Regarding claim 17 (Original), Chen et al. and Seregin et al. teach the device of claim 13.
Although, Chen et al. teach size threshold to minimize computational complexity for certain prediction method and Seregin et al. teach correlation between the size threshold and 
However, Chujoh et al. teach a system and method in the same field of endeavor (Abstract), where it teaches difference of motion vectors as the basis for threshold requirements (Chujoh et al.; [0332]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen et al’s invention of block size restriction in selecting prediction method to include Chujoh et al's usage of motion vector differences to determine threshold requirement, because it improves coding efficiency by improving a reference to be used to derive a motion vector and reduces a load of processing in a case that a motion vector is searched for (Chujoh et al.; [0011]-[0012]).
 

Allowable Subject Matter
Claims 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 recites, in addition to determining the condition for modifying the motion compensation methods, how the modification is performed without determining whether respective memory bandwidths needed for accessing samples of the other sub-blocks satisfy the bandwidth threshold. Although, Chen et al. and Seregin et al. both teach selectively modifying prediction method based on sub-block size threshold that results in putting bandwidth restriction on the selected methods, but they do fail to teach that the selection of the methods is performed without determining whether respective memory bandwidths needed for accessing samples of the other sub-blocks satisfy the bandwidth threshold. The reference of Chujoh et al. 

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
The Examiner acknowledges the amendments made in claim 25 to address claim objection as well as 35 USC 101 rejection and therefore withdraws the previously set forth objection and rejection.
The Examiner maintains the 35 USC 112(f) claim interpretation on claim 26 due to no response to the interpretation.

The Applicant in P12-14 of the remark section argues the rejection of independent claim 1 under 35 USC 103 by stating “In support of the rejection, the Examiner alleged that Chen “teach size thresholds/constraints of the current blocks and/or sub-blocks to determine the prediction method to be applied to the current bloc, but [Chen] does not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions.”1 The Examiner then alleged that Seregin “teaches a correlation between block size restriction and corresponding bandwidth restriction in selecting the prediction method.”2 As a reason for the combination, the Examiner states that “the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video .”3 Applicant respectfully disagrees with the Examiner’s analysis. Chen describes a “restriction on sub-block size derivation for affine inter prediction.”4 According to Chen, “employing bidirectional inter-prediction when employing affine transforms can be particularly computationally intensive, for example when small sub-blocks are considered and/or employed.” Chen states that “[s]ub-block size thresholds are employed to limit the size of the sub-blocks, but such threshold are selected so that thresholds for bidirectional affine interprediction are greater than the thresholds for unidirectional affine inter-prediction.” According to Chen “the sub-blocks may be divided to a width no smaller than a threshold width bidirectional (TwB) for purposes of bidirectional computation and no smaller than a threshold width unidirectional (TwU) for purposes of unidirectional computation.” However, as acknowledged by the Examiner, Chen makes no mention of performing any modification based on a determination of memory bandwidth. Seregin describes techniques for “bandwidth reduction for video coding prediction.” According to Seregin, “techniques whereby a video coder, e.g., a video encoder or video decoder, reduces a number of samples to be read from picture buffers for obtaining prediction blocks for video encoding” are described. Specifically, Seregin provides that “the techniques may include extending restrictions for bi-directional inter prediction, or ‘bi-prediction,’ to additional video block sizes or, alternatively, to fewer than all components of a given video block.” According to Seregin, “[a] video coder operating according to any one or more of the above techniques may, as a result, have a reduced peak memory bandwidth.” However, while Seregin may disclose various techniques that result in memory bandwidth reduction, the cited portions of Seregin appears not to mention performing any modification based on a determination of memory bandwidth. In contrast to Chen and Seregin, Applicant’s claim 1 recites, inter alia, “determining whether a memory bandwidth needed for accessing samples of a plurality of reference blocks derived based on the values of the CPMVs satisfies a bandwidth threshold; [and] selectively modifying, 
The Examiner cannot concur with the Applicant and respectfully disagrees. At first, the Applicant argues that the combination of Chen et al. and Seregin et al. is not valid. However, the Examiner finds both the references are exactly in the same field of endeavor and there is reason for combining Seregin et al’s teaching because the memory bandwidth restriction defines a hardware specification requirement for the video coder relative to the video coding standard along with reduced costs for the relaxed hardware specification requirement as described in [0007] of Seregin et al. Next the Applicant primarily argues that the combination of Chen et al. and Seregin et al. do not teach the limitation “selectively modifying, based on whether the determined memory bandwidth satisfies the bandwidth threshold, a motion compensation method used to predict samples of the current block of video data”. The argument centers around the statement “Chen makes no mention of performing any modification based on a determination of memory bandwidth”. However, the way the Examiner interprets the “modification” part of the [0074], Chen et al. clearly state “many systems employ the same lower bound for both bidirectional affine inter-prediction and unidirectional affine inter-prediction. In contrast, motion compensation component 321 is modified to employ lower bound thresholds for sub-block sizes such that the lower bound thresholds for sub-block sizes in the bidirectional case are larger than the lower bound thresholds for sub-block sizes in the unidirectional case. This results in reducing the number of motion vector computations for the bidirectional case based on the number of motion vector computations in the unidirectional case, and hence reduces the complexity….. This in turn reduces the encoding time, reduces computational resource requirements, and/or reduces coding sizes by reducing the number of sub-block motion vectors”. The modification of the lower bound thresholds between the two methods, uni-directional and bi-directional affine predictions, is analogous to the modification of the methods that the claim limitation recites. Here selection of the modified unidirectional or bidirectional affine prediction methods based on the block size thresholds which determines how much computational resources are available for coding. As discussed in [0105], the height and width thresholds of the blocks determine which prediction method is to be selected. See also [0078] as to how the meeting of the size threshold requirements dictates what prediction method to be employed. Now the Examiner mentions that Chen et al. do not explicitly determine a relationship between the size constraints/restrictions and the bandwidth constraints/restrictions, although it clearly correlates the size thresholds with the “computational resource requirements”, which is nothing but memory bandwidth. Now in order to establish an explicit correlation between size threshold/restriction and memory bandwidth/restriction requirement, the Examiner brings in the reference of Seregin et al. which [0007], L13-25, “In some examples, the techniques may include signaling different partition sizes for different reference picture lists for the respective motion vectors for bi-prediction. In some examples, the techniques may include applying a threshold for restrictions on bi-prediction, the threshold based on an area for a video block, a number of blocks within a size area, or a sum value of video block height and width, for instance…..A video coder operating according to any one or more of the above techniques may, as a result, have a reduced peak memory bandwidth that defines a hardware specification requirement for the video coder”, or in [0029], “The video coder may accordingly convert the bi-directional motion vectors for such block (again, when the video coder applies the extended restriction) to the uni-directional motion vector”,  and [0086]-[0087], “As a result of applying any one or more of the above techniques, the video encoder 20 and video decoder 30 may reduce a number of pixels to be fetched for fractional sample interpolation and thereby reduce a peak memory bandwidth that defines a hardware specification requirement for the video encoder”. Therefore, Seregin et al. clearly establishes the explicit correlation between size threshold/restriction and memory bandwidth/restriction requirement in order to select between the prediction methods. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Control-Point Representation and Differential Coding Affine-Motion Compensation” - Han Huang, John W. Woods, Yao Zhao, Huihui Bai; IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 23, NO. 10, OCTOBER 2013
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mainul Hasan/
Primary Examiner, Art Unit 2485